Exhibit 10.1

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission.  Asterisks denote such omission.

AGREEMENT REGARDING
VALIDATION CAMPAIGN

This AGREEMENT REGARDING VALIDATION CAMPAIGN (“Agreement”), dated effective as
of July 1, 2006 (the “Effective Date”), is entered into by and between Genzyme
Corporation, a Massachusetts corporation with its principal office at 500
Kendall Street, Cambridge, MA  02142 (“Genzyme”), Dyax Corp., a Delaware
corporation with its principal office at 300 Technology Square, Cambridge,
Massachusetts 02139 (“Dyax”) and Dyax-Genzyme LLC, a Delaware limited liability
company with its principal office at 300 Technology Square, Cambridge,
Massachusetts 02139 (“Dyax-Genzyme LLC”).

WHEREAS, Dyax and Genzyme are parties to an Amended and Restated Collaboration
Agreement, dated as of May 31, 2002,  as amended to date (the “Collaboration
Agreement”);

WHEREAS, under the terms of the Collaboration Agreement, Dyax and Genzyme are
jointly developing a 58-amino acid polypeptide human plasma kallikrein
inhibitor, known as DX-88;

WHEREAS, to manage the development of DX-88, Dyax and Genzyme formed
Dyax-Genzyme LLC as a jointly owned limited liability company;

WHEREAS, under the terms of the Collaboration Agreement, Dyax and Genzyme are
responsible for all costs associated with the development of DX-88 in accordance
with Section 4.3.2 of the Collaboration Agreement;

WHEREAS, as authorized by Dyax-Genzyme LLC under the terms of the Collaboration
Agreement, Dyax has entered into an agreement, dated March 15, 2006, with Avecia
Limited (the “Validation Campaign Agreement”, under which Avecia will (i) carry
out the manufacture of one development batch and three sequential batches of
DX-88 drug substance at 5,000 liter scale, and (ii) provide Dyax with additional
support necessary in connection with the filing for BLA / MAA approval for
DX-88;

WHEREAS, the expenses incurred by Dyax in connection with the activities
conducted under the Validation Campaign Agreement would be considered Program
Costs (as defined under the Collaboration Agreement), subject to reimbursement
as provided under the terms of the Collaboration Agreement;

WHEREAS, Dyax wishes to own and control, independent of its obligations under
the Collaboration Agreement, the DX-88 drug substance manufactured by Avecia
under the Validation Campaign Agreement; and

WHEREAS, Genzyme is willing to allow Dyax to own and control such DX-88 drug
substance, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Genzyme and Dyax hereby agree as
follows:

1.             Defined Terms.   All capitalized terms not defined in this
agreement shall have the meaning given to them in the Collaboration Agreement.


--------------------------------------------------------------------------------




 

2.             Assumption of Manufacturing Expenses.   Attached as Exhibit A
hereto is the currently approved budget highlighting the expenses that are
scheduled to be incurred in connection with the activities conducted under the
Validation Campaign Agreement.   In consideration for rights granted to Dyax
under Section 3 below to own and control the DX-88 drug substance manufactured
by Avecia under the Validation Campaign Agreement (the “DX-88 API”), Dyax hereby
agrees that it will assume full responsibility for all expenses incurred by Dyax
in connection with the production of DX-88 API under the Validation Campaign
Agreement, including without limitation activities through other third party
contractors (e.g. Formatech), up to ***************** (the “Manufacturing
Expense Limit”).  For the avoidance of doubt, the parties acknowledge and agree
that (i) Dyax shall not be able to seek reimbursement, under the Collaboration
Agreement or otherwise, for any costs incurred for the production of DX-88 API
under the Validation Campaign Agreement until the Manufacturing Expense Limit
has been achieved, and (ii) upon achievement of the Manufacturing Expense Limit,
all remaining expenses incurred in connection with the production of DX-88 API 
under the Validation Campaign Agreement will be considered Program Costs subject
to reimbursement in accordance with Section 4.3.3 of the Collaboration
Agreement.

3.             Ownership of Drug Product.   Dyax shall own and control,
independent of any obligations under the Collaboration Agreement, any and all of
the DX-88 API until the achievement of the Manufacturing Expense Limit. 
Thereafter, the DX-88 API shall be owned and controlled by each of Dyax and
Dyax-Genzyme LLC as calculated in accordance with the following formulas:

DX-88 API owned and controlled by
Dyax:                                                    B/A * D

DX-88 API owned and controlled by Dyax-Genzyme LLC:                          
C/A * D

Where:

A

 

=

 

Total manufacturing costs incurred in the production of DX-88 API under the
Validation Campaign Agreement;

 

 

 

 

 

 

 

 

 

B

 

=

 

Total manufacturing costs incurred in the production of DX-88 API under the
Validation Campaign Agreement paid by Dyax, which shall be the Manufacturing
Expense Limit of *****************;

 

 

 

 

 

 

 

 

 

C

 

=

 

Total manufacturing costs incurred in the production of DX-88 API under the
Validation Campaign Agreement paid by Dyax-Genzyme LLC (computed as A-B); and

 

 

 

 

 

 

 

 

 

D

 

=

 

Total Mgs of DX-88 API manufactured by Avecia.

 

For the avoidance of doubt, the parties acknowledge and agree that such DX-88
API owned and controlled by Dyax may be (i) used by Dyax in the development or
commercialization of DX-88 as a Surgical Product or any other indication now or
in the future that is owned by Dyax independent of its collaboration with
Genzyme, or (ii) supplied to Dyax-Genzyme LLC, on the terms set forth in Section
4 below, for use in the development or commercialization of DX-88 as a
Collaboration Product.

Furthermore, the parties acknowledge and agree that any and all DX-88 API that
is necessary to be used for validation, stability, and other analytical studies
that are conducted on behalf of Dyax-Genzyme LLC in connection with

 

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission.  Asterisks denote such omission.

2


--------------------------------------------------------------------------------




 

the Validation Campaign Agreement or for marketing approval of DX-88 will be
taken from the DX-88 API owned and controlled by Dyax-Genzyme LLC.

4.             Sale of DX-88 API to Dyax-Genzyme LLC.  Dyax-Genzyme LLC may from
time to time request, at its sole option, that Dyax sell the DX-88 API to
Dyax-Genzyme LLC for use in the development or commercialization of DX-88 as a
Collaboration Product.  Dyax may, at its option, accept or reject any such
request.  If such request is accepted by Dyax, the DX-88 API will be supplied to
Dyax-Genzyme LLC at a price per mg calculated as follows:

Price per mg

 

 

=

 

A/B      *      ( (1+C)   *   D/12 )

 

 

 

 

 

 

 



where:

A

 

=

 

all expenses incurred in connection with the activities conducted under the
Validation Campaign Agreement that were assumed by Dyax under Section 2 above,
up to the Manufacturing Expense Limit;

 

 

 

 

 

 

 

 

 

B

 

=

 

the total number of mgs of DX-88 API manufactured under the Validation Campaign
Agreement, and owned and controlled by Dyax;

 

 

 

 

 

 

 

 

 

C

 

=

 

Dyax’s cost of financing, determined for the purposes of this Agreement to be
*****************, compounded monthly; and

 

 

 

 

 

 

 

 

 

D

 

=

 

the number of complete calendar months that have occurred between the date of
the request for DX-88 API by Dyax-Genzyme LLC and December 31, 2006.

 

Furthermore, if and when DX-88 receives marketing approval in the United States
or the European Union, Dyax-Genzyme LLC shall be obligated to request that Dyax
supply DX-88 API to Dyax-Genzyme LLC in an amount determined solely by
Dyax-Genzyme LLC at the price set forth above and Dyax shall accept such
request.  Such obligation is intended to mean that following marketing approval
in the United States or the European Union, if and when DX-88 drug substance is
needed for commercial sale or otherwise, Dyax-Genzyme LLC must request, in
preference to all available sources other than quantities owned and controlled
by Dyax-Genzyme LLC, that such DX-88 drug substance be supplied by Dyax at the
price set forth above.

For the avoidance of doubt, drug substance supplied by Dyax to Dyax-Genzyme LLC
will only be DX-88 API and Dyax-Genzyme LLC will always take title to such DX-88
API prior to any fill/finish activities.  All fill/finish activities and
expenses will be the sole responsibility of Dyax-Genzyme LLC.

 

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission.  Asterisks denote such omission.

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives, under seal, as of the
Effective Date hereof.

GENZYME CORPORATION

 

 

DYAX CORP.

 

 

 

 

 

 

By:

/s/ Georges Gemayel

 

 

By:

/s/ Thomas R. Beck

Name:

Georges Gemayel

 

 

Name:

Thomas R. Beck

Title:

Executive Vice President

 

 

Title:

President and Chief Operating Officer

 

DYAX-GENZYME LLC

DYAX CORP., MEMBER:

By:

/s/ Thomas R. Beck

 

Name:

Thomas R. Beck

 

Title:

President and Chief Operating Officer

 

 

 

 

GENZYME CORPORATION, MEMBER:

 

 

 

 

By:

/s/ Georges Gemayel

 

Name:

Georges Gemayel

 

Title:

Executive Vice President

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission.  Asterisks denote such omission.

4


--------------------------------------------------------------------------------


 

EXHIBIT A
TO
AGREEMENT REGARDING
VALIDATION CAMPAIGN

VALIDATION CAMPAIGN BUDGETED EXPENSES

*****************

 

 

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange
Commission.  Asterisks denote such omission.

 


--------------------------------------------------------------------------------